Case 1:21-cv-04954-WFK-RER Document 9-2 Filed 09/13/21 Page 1 of 4 PageID #: 120




                              Exhibit A
          Case
9/1/21, 1:50 PM   1:21-cv-04954-WFK-RER                 Document
                          Title: Section 2.61 - Prevention of COVID-19 9-2    Filed
                                                                       transmission by 09/13/21
                                                                                       covered entitiesPage   2 of
                                                                                                       | New York   4 PageID
                                                                                                                  Codes, Rules and #: 121
                                                                                                                                   Regulations


       August 31, 2021 | 12:13 pm

       COVID-19 Vaccines
       On August 23, the FDA announced the full approval of the Pfizer-BioNTech vaccine for the
       prevention of COVID-19 disease in individuals age 16 and older. Read more.

       DETAILS 
       (https://covid19vaccine.health.ny.gov/)



                    New York Codes, Rules and Regulations (/)



       Home (/) / VOLUME A (Title 10) (/content/volume-title-10)
        / Part 2 - Communicable Diseases (/volume-title-10/content/part-2-communicable-diseases)
        / OTHER MEASURES FOR PUBLIC PROTECTION (/volume-title-10/content/other-measures-public-
       protection)
        / Title: Section 2.61 - Prevention of COVID-19 transmission by covered entities



   Title: Section 2.61 - Prevention of
   COVID-19 transmission by covered
   entities

   Effective Date
   08/26/2021

   Section 2.61 Prevention of COVID-19 transmission by covered entities.

   (a) Definitions.

   (1) “Covered entities” for the purposes of this section, shall include:

   (i) any facility or institution included in the definition of “hospital” in section 2801 of the Public Health Law, including
   but not limited to general hospitals, nursing homes, and diagnostic and treatment centers;

   (ii) any agency established pursuant to Article 36 of the Public Health Law, including but not limited to certified
   home health agencies, long term home health care programs, acquired immune deficiency syndrome (AIDS) home
   care programs, licensed home care service agencies, and limited licensed home care service agencies;

   (iii) hospices as defined in section 4002 of the Public Health Law; and

   (iv) adult care facility under the Department’s regulatory authority, as set forth in Article 7 of the Social Services
   Law.
https://regs.health.ny.gov/volume-title-10/content/section-261-prevention-covid-19-transmission-covered-entities                                 1/3
          Case
9/1/21, 1:50 PM   1:21-cv-04954-WFK-RER                 Document
                          Title: Section 2.61 - Prevention of COVID-19 9-2    Filed
                                                                       transmission by 09/13/21
                                                                                       covered entitiesPage   3 of
                                                                                                       | New York   4 PageID
                                                                                                                  Codes, Rules and #: 122
                                                                                                                                   Regulations

   (2) “Personnel,” for the purposes of this section, shall mean all persons employed or affiliated with a covered entity,
   whether paid or unpaid, including but not limited to employees, members of the medical and nursing staff, contract
   staff, students, and volunteers, who engage in activities such that if they were infected with COVID-19, they could
   potentially expose other covered personnel, patients or residents to the disease.

   (3) “Fully vaccinated,” for the purposes of this section, shall be determined by the Department in accordance with
   applicable federal guidelines and recommendations. Unless otherwise specified by the Department,
   documentation of vaccination must include the manufacturer, lot number(s), date(s) of vaccination; and vaccinator
   or vaccine clinic site, in one of the following formats:

   (i) record prepared and signed by the licensed health practitioner who administered the vaccine, which may
   include a CDC COVID-19 vaccine card;

   (ii) an official record from one of the following, which may be accepted as documentation of immunization without a
   health practitioner’s signature: a foreign nation, NYS Countermeasure Data Management System (CDMS), the
   NYS Immunization Information System (NYSIIS), City Immunization Registry (CIR), a Department-recognized
   immunization registry of another state, or an electronic health record system; or

   (iii) any other documentation determined acceptable by the Department.

   (c) Covered entities shall continuously require personnel to be fully vaccinated against COVID-19, with the first
   dose for current personnel received by September 27, 2021 for general hospitals and nursing homes, and by
   October 7, 2021 for all other covered entities absent receipt of an exemption as allowed below. Documentation of
   such vaccination shall be made in personnel records or other appropriate records in accordance with applicable
   privacy laws, except as set forth in subdivision (d) of this section.

   (d) Exemptions. Personnel shall be exempt from the COVID-19 vaccination requirements set forth in subdivision
   (c) of this section as follows:

   (1) Medical exemption. If any licensed physician or certified nurse practitioner certifies that immunization with
   COVID-19 vaccine is detrimental to the health of member of a covered entity’s personnel, based upon a pre-
   existing health condition, the requirements of this section relating to COVID-19 immunization shall be inapplicable
   only until such immunization is found no longer to be detrimental to such personnel member’s health. The nature
   and duration of the medical exemption must be stated in the personnel employment medical record, or other
   appropriate record, and must be in accordance with generally accepted medical standards, (see, for example, the
   recommendations of the Advisory Committee on Immunization Practices of the U.S. Department of Health and
   Human Services), and any reasonable accommodation may be granted and must likewise be documented in such
   record. Covered entities shall document medical exemptions in personnel records or other appropriate records in
   accordance with applicable privacy laws by: (i) September 27, 2021 for general hospitals and nursing homes; and
   (ii) October 7, 2021 for all other covered entities. For all covered entities, documentation must occur continuously,
   as needed, following the initial dates for compliance specified herein, including documentation of any reasonable
   accommodation therefor.

   (e) Upon the request of the Department, covered entities must report and submit documentation, in a manner and
   format determined by the Department, for the following:

   (1) the number and percentage of personnel that have been vaccinated against COVID-19;

   (2) the number and percentage of personnel for which medical exemptions have been granted;

   (3) the total number of covered personnel.

   (f) Covered entities shall develop and implement a policy and procedure to ensure compliance with the provisions
   of this section and submit such documents to the Department upon request.

https://regs.health.ny.gov/volume-title-10/content/section-261-prevention-covid-19-transmission-covered-entities                                 2/3
          Case
9/1/21, 1:50 PM   1:21-cv-04954-WFK-RER                 Document
                          Title: Section 2.61 - Prevention of COVID-19 9-2    Filed
                                                                       transmission by 09/13/21
                                                                                       covered entitiesPage   4 of
                                                                                                       | New York   4 PageID
                                                                                                                  Codes, Rules and #: 123
                                                                                                                                   Regulations

   (g) The Department may require all personnel, whether vaccinated or unvaccinated, to wear an appropriate face
   covering for the setting in which such personnel are working in a covered entity. Covered entities shall supply face
   coverings required by this section at no cost to personnel.


   Statutory Authority
   Public Health Law, Sections 225, 2800, 2803, 3612, and 4010 & Social Services Law, Sections 461 and 461-e


   Volume
   VOLUME A (Title 10)



         Outline           up (/volume-title-10/content/other-measures-public-protection)




       New York Codes, Rules and Regulations

       Search Title 10 (/search-title-10)                                      Search Title 18 (/search-title-18)

       Proposed Rule Making (/regulations/proposed-                            Emergency Regulations (/regulations/emergency)
       rule-making)
                                                                               Recently Adopted Regulations
                                                                               (/regulations/recently-adopted)

       Three, Five, Ten and Fifteen Year Regulation
       Review (/regulations/five-ten-fifteen-review)




https://regs.health.ny.gov/volume-title-10/content/section-261-prevention-covid-19-transmission-covered-entities                                 3/3
